Citation Nr: 0000812	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-10 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, variously claimed as a hiatal hernia or an ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1. Service connection for a gastrointestinal disorder claimed 
as an ulcer disorder was denied originally by the RO in 
August 1983.  The claim was again denied by rating action 
of May 1985.  The appellant was notified, and did not 
timely disagree.  This is the last final denial.

2. In December 1993, the appellant submitted additional 
evidence in an effort to reopen her claim, but in June 
1994 the RO again denied the claim for a gastrointestinal 
disorder, claimed as a hiatal hernia because the evidence 
submitted, while new, was not material in establishing 
that the disorder manifested during active service.  The 
appellant was notified of this decision.  The appeal was 
perfected, but the case was not forwarded to the Board.  
The appellant has subsequently attempted to reopen the 
claim.

3. Evidence associated with the claims file since the May 
1984 rating decision is not so significant that it must be 
considered in order to decide fairly whether the appellant 
is entitled to service connection for a gastrointestinal 
disorder, variously claimed as a hiatal hernia or an 
ulcer.


CONCLUSIONS OF LAW

1. The RO's May 1984 unappealed rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to 
service connection for a gastrointestinal disorder, 
variously claimed as a hiatal hernia or an ulcer.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed rating decision of a rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.

Service connection for a gastrointestinal disorder, 
classified as an ulcer was first denied in August 1983.  At 
that time, service medical records and other medical records 
on file to that date were reviewed.  The appellant was 
notified of that decision and did not timely disagree 
therewith.

Service connection for an ulcer was again denied by the RO in 
May 1984.  The appellant was again notified, and again, no 
timely disagreement was taken.  At that time, the RO 
considered the appellant's service medical records and other 
records on file to that date.  Since the, additional records, 
including records and statements from Dr. H. Rodriguez-
Jiminez, dating from December 1991 to December 1993; and 
treatment records from Dr. G. Leung, dating from February 
1990 to September 1990, have been added to the record. 

The service medical records merely showed that the appellant 
presented with epigastric pain of no definite etiology in 
November 1974; no subsequent complaints were noted while in 
service.  The appellant's December 1975 separation 
examination showed no abdominal abnormalities.  The 1977 VA 
outpatient records showed that the appellant was diagnosed 
with epigastric pain, probably functional; the examining 
physician doubted GI disease, hiatal hernia or ulcer.  The 
treatment reports from Drs. Leung and Jiminez showed that the 
appellant presented in 1991, 1992 and 1993 with abdominal 
pain for which she was diagnosed with gastritis and 
gastroenteritis, a history of hiatal hernia and 
gastroesophageal reflux disease.  The RO denied the 
appellant's claim on the basis that the record did not the 
existence during service of a gastrointestinal disorder, 
classified as an ulcer.

The appellant did not timely appeal the RO's May 1984 
decision and hence, it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

Pertinent evidence associated with the claims file since the 
May 1984 decision includes the reports noted above, and the 
medical reports from Dr. M. Vento, dating from March 1983 to 
September 1989; an Army Leave & Earnings Statement, and a 
letter from Dr. B. Brijbag.  The Army Leave & Earnings 
statement does not contain any findings with regard to a 
hiatal hernia or ulcer disorder in service, but shows that 
the appellant ate separate rations while in service.  The 
reports from Dr. Vento showed the presence of gastric 
hypersecretions with prominence of the fundal rugae, 
suggesting a degree of inflammation with possible superficial 
ulceration.  The letter from Dr. Brijbag indicates that the 
appellant's current diagnoses include gastroesophageal reflux 
disease, hiatal hernia and hylicobacter pylori, and states 
that her complaints historically date back to 1973. 

It is noted that by rating action of June 1994, it was held 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a gastrointestinal 
disorder, classified as a hiatal hernia.  A timely appeal 
from this action was taken, but the case was not 
administratively transferred to the Board.  Another attempted 
reopening was undertaken in early 1997, leading to the case 
now being before the Board.  As noted above a Travel Board 
hearing was held in August 1999.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).
With the above-cited facts for consideration, the Board will 
not reopen the claim.  

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence submitted 
or associated with the record since the May 1984, decision is 
not so significant that it must be considered in order to 
fairly decide the merit of this claim.  As alluded to above, 
the medical report from Dr. Brijbag does not relate the 
appellant's hiatal hernia disorder to her military service.  
Moreover, Dr. Brijbag's statement regarding the appellant's 
complaints, which merely transcribes her contentions without 
enhancement, cannot be considered medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  The medical 
reports from Dr. Vento do not relate the appellant's hernia 
disorder to military service.  Likewise, the appellant's Army 
Leave & Earnings Statement does not show that the appellant 
suffered from a hernia or other gastrointestinal disorder 
while in service.  Although the evidence cited is "new" in 
the sense that it was not of record at the time of the prior 
denial of this claim, it would have to be probative, but the 
evidence simply does not provide a medical link showing that 
the treatment for a hiatal hernia years after service was 
attributable to an incident or event of the appellant's 
military service.

With respect to the above, the Board finds that the 
appellant's pleadings and statements, including her hearing 
testimony of August 1999, essentially reiterate her 
previously considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to this claim and, therefore, are deemed to be not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a 
gastrointestinal disorder, variously classified as a hiatal 
hernia or an ulcer.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen the aforementioned claim.  Thus, as 
the Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time. 


ORDER

New and material evidence sufficient to reopen claims for 
service connection for a gastrointestinal disorder, variously 
classified as a hiatal hernia or an ulcer, not having been 
submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

